Citation Nr: 1547979	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  05-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1 Entitlement to a disability rating in excess of 20 percent prior to March 9, 2012 and in excess of 40 percent since for chronic low back strain.

2 Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Attorney Daniel Krasnegor


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active serviced from May 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). This matter was last before the Board in October 2014, when it was remanded for a new medical opinion arising from an April 2010 Joint Motion for Remand by the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's September 2008 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the claim for a new VA opinion to ensure compliance with its January 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998) (requiring the Board to ensure compliance with its remand directives). The December 2014 addendum is inadequate, therefore remand is again required to obtain another supplemental medical opinion. See id.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) from March 2013 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who conducted the March 2012 examination and provided the December 2014 addendum for a RESPONSIVE ADDENDUM regarding the Veteran's intervertebral disc syndrome (IVDS). If the examiner is not available, a different examiner may render the requested opinions. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must first opine as to whether the Veteran's diagnosed IVDS is the same as, or a continuation/progression of, the Veteran's service-connected low back strain.

b. IF the above answer is negative, the VA examiner must opine as to whether the Veteran's diagnosed IVDS was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. IF the previous two answers are negative, the VA examiner must also opine as to whether the Veteran's diagnosed IVDS was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by her service-connected low back strain, to include any resulting neurological symptoms.

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

October 1980 STRs, noting lumbar strain.

September 1982 Report of Medical History, noting recurrent back pain.

May 1987 VA Medical Records (VAMRs), showing radiologic report results of mild thoracolumbar scoliosis with convexity to the left at T12.

March 1990 VAMRs, noting back strain and slight upper thoracic scoliosis, as well as complaints of chronic low back pain with no obvious etiology.

March 1994 VA Examination Report.

March 1994 VAMRs, including a radiologic report showing straightening of the normal lordotic curve.

November 1995 VA Examination Report.

January 2005 Private Medical Records (PMRs), including diagnostic imaging showing no fractures, normal alignment, maintained disc spaces, and tiny marginal osteophytes.

April 2005 VA Examination Report.

June 2005 PMRs, showing diagnostic imaging of a small, posterior herniated nucleus pulposus on the left at the L5-S1 level with at least mild mass effect on the thecal sac and proximal left S1 nerve root.

January 2006 PMRs, noting the Veteran's symptoms began with her 1978 in-service injury and have gradually worsened since then; also noting the Veteran was in a motor vehicle accident in September 2004, and afterwards she was unable to feel from her waist down, but that spontaneously resolved.

September 2010 VAMRs, showing a bilateral S1 transforaminal epidural steroid injection to "modulate the inflammatory component of [b]ilateral S1 radiculopathy."

October 2010 PMRs, indicating an emergency room visit for chronic back pain.

November 2010 PMRs, noting trouble walking due to back and neuropathic leg pain.

June 2011 VA Examination Report.

March 2012 VA Examination Report.

August 2014 PMRs, noting the Veteran's spine was out of alignment, causing soft tissue inflammation and spasm.

December 2014 VA Addendum Opinion.

June 2015 PMRs, noting the Veteran's diagnoses are not related, and her lumbar spondylosis/degenerative disc disease was not caused or aggravated by her chronic muscle strain.

September 2015 Brief, reporting the Veteran's pain and other symptoms are so severe as to cause an "abnormal antalgic gait with poor propulsion and use of a cane, and marked weakness of the lumbar muscles with use of hand on legs and furniture to facilitate movement."

4. Then, review the VA examiner's report to ENSURE THAT IT ADEQUATELY RESPONDS TO THE ABOVE INSTRUCTIONS, TO INCLUDE PROVIDING AN ADEQUATE EXPLANATION IN SUPPORT OF THE REQUESTED OPINIONS. If the report is deficient in this regard, RETURN THE CASE TO THE VA EXAMINER for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to a higher rating for a back disability and entitlement to TDIU. If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




